DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 9, 16 filed on 03/09/2022 have been considered but most of arguments are not persuasive.
The examiner found some amended limitations are taught by references previous introduced.
In Remark page 7, 6th paragraph, applicant argued that “Mantor does not disclose or suggest "determining a tile-processing order for tiles of a first batch of primitives based on a temporal data locality of the first batch of primitives with respect to a tile-processing order for a second batch of primitives, the second batch of primitives being processed prior to the first batch of primitives"
The examiner respectfully disagrees with Applicant’s argument. In fact, a combination of Mantor et al.and George et al can be used to teaches the new amendment in claim 1. In [0036] Mantor discloses “Primitive batch module 312 is configured to receive a sequence of primitives from primitive pipeline 310. The primitives included in a primitive batch are temporally related, according to an embodiment. Temporally related primitives are segmented into a batch until a predetermined threshold is met” , [0046] FIGS. 4A-4I illustrate an example of deferred batch binning. FIGS. 4A illustrates a screen space area 402, which has been divided into a plurality of rectangular regions or bins” and [0047] [0048] “FIG. 4B illustrates the receipt of a first primitive 406. FIG. 4C illustrates the receipt of a second primitive 408” Mantor teaches determining a tile processing of a first batch of primitives (406) in order for a second batch primitives (408) based on the temporally related primitives are segmented into a batch,…
In Remark page 7, 3th, 4th paragraphs, and page 9, 3rd paragraph “George teaches the second batch of primitives being processed prior to the first batch of primitives." Applicant respectfully submits that this statement is not true. George does not relate to primitive batch binning and sorting…Thus, George discloses a coding order 66 that is a raster scan order in which coding units 50 are traversed row by row from top to bottom.
 	The examiner respectfully disagrees with Applicant’s argument. It should be noted that in a combination of rejecting 103 this claim limitation (not 102 rejection), the examiner did not propose a modification to George to complete a result “determining a tile-processing order…first batch of primitives”, as asserted by applicant. Rather, the examiner rationalized that George suggests that what is being replicated depends on what problem is being solved. For example, in Fig. 2, [0045] George discloses “a subdivision of array 10 into an array of tiles may cause the scan order 66 to traverse--in a raster scan order” [0137] “Processing pattern may…to use also the temporal dependencies between frames” and [0138] “…re-initialized at the beginning of each frame (the first LCU). Thereby the probabilities, which have already been acquired in the previous frame, one may pass the end state of picture (cp. 320) of the probabilities from the reference frame 324 to the first LCU 50 of the current frame 10 or entropy slice 12 respectively (FIG. 17) and [0140] [0141] “The parsing process of the end state of the reference frame was tested which results are illustrated on FIG. 10-FIG. 19 (Temporal graph)...one can try to pass the end state of each LCU to the appropriate LCU in current frame…illustrated on FIG. 18” George teaches a batch or frame is an array tiles in a raster scan order. A reference frame or previous frame (references to as a second batch of primitives) which is used as the temporal dependencies frame being processed prior to the current frame (references to as a first batch of primitives) to pass the end state of each LCU (tile data) in current frame (Fig. 18).This is consistent with Applicant’s specification, paragraphs [0026] [0027], it considers the “first means to be “current” and “second” as “previous”.
Furthermore, as applicant admitted that a raster scan order in which scan lines (14) are traversed row by row from top to bottom in an array of tiles. George also discloses in par [0004] “Encoding or decoding of LCUs occurs in raster scan is adapted to the specificities of each image” and ([0101] [0102]], “the entropy slices (frames) concept is to enable the use of GPU)” and [0103], to raster scan order, the first LCU of each line depends on the last LCU of the previous line ([0103]). In other word, George discloses a GPU can perform a rasterizing (e.g. raster scan order) on a low-level graphics primitives (e.g. comprising “points”, “lines”, “triangles” etc.) and produces an image. Since the primary reference (Mantor) already teaches a method of determining a tile-processing order for tiles of a first batch of primitives based on temporal data locality of the first batch of primitives with respect to a tile-processing order for a second batch of primitives…” with disclosing the primitive batch module, identified bin, to scan converter for rasterization method, the order of primitives etc. (Mantor, [0039], [0040]),  therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention that in a displaying virtual information of said virtualization infrastructure. It would be necessary to combine the raster scan order (a rasterizing) with scan lines (primitives) in frames (batches) in a processing of a reference frame or previous frame (references to as a second batch of primitives) which is used as the temporal dependencies frame being processed prior to the current frame (references to as a first batch of primitives) (as taught by George) with Mantor’s rasterization method in order to teach “determining a tile-processing order for tiles of a first batch of primitives based on a temporal data locality of the first batch of primitives with respect to a tile- processing order for a second batch of primitives, the second batch of primitives being processed prior to the first batch of primitives” as the claim requires. Doing so, it can be a benefit for GPU in order to improve the time of the decoding process, i.e. to speed-up the process of rasterization in Graphics (George, [0102]).
Regarding independent claim 9 is rejected with the same above explanation.
Regarding independent claim 16 is rejected with the same above explanation.
Regrading dependent claims 2, 6 and 17-20 are rejected by Mantor et al. in view of George et al.
Regarding dependent claims 3-4 and 7-15 are rejected by Mantor et al. in view of George et al in further in view of Ellis et al.
Regarding dependent claim 5 is rejected by Mantor et al. in view of George et al in further in view of Hakura et al.
Regarding dependent claim 14 is rejected by Mantor et al. in view of George et al in further in view of Ellis et al and in further in view of Hakura et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 6, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Mantor et al. (U.S. 2016/0371873 A1) in view of George et al. U.S. 2021/0211701 A1). 
Regarding Claim 1 (Currently Amended), Mantor discloses a method to process tiles of a screen space (Mantor, [0006] “method provided for rendering graphics with deferred primitive batch binning. The bin corresponds to a region of a screen space” the method for rendering the primitive on bins/tiles of a screen space, the method comprising: 
determining a tile-processing order for tiles of a first batch of primitives based on a temporal data locality of the first batch of primitives with respect to a tile- processing order for a second batch of primitives (Mantor [0036] “Primitive batch module 312 is configured to receive a sequence of primitives from primitive pipeline 310. The primitives included in a primitive batch are temporally related, according to an embodiment. Temporally related primitives are segmented into a batch until a predetermined threshold is met” and [0046] FIGS. 4A-4I illustrate an example of deferred batch binning. FIGS. 4A illustrates a screen space area 402, which has been divided into a plurality of rectangular regions or bins” and [0047] [0048] “FIG. 4B illustrates the receipt of a first primitive 406. FIG. 4C illustrates the receipt of a second primitive 408” Mantor teaches determining a tile processing of a first batch of primitives (406) in order for a second batch primitives (408) based on the temporally related primitives are segmented into a batch, 
processing the tiles of the first batch of primitives based on the tile-processing order determined for the tiles of the first batch of primitives (Mantor, [0047] FIG. 4B illustrates the receipt of a first primitive 406. An initial bin intercept is calculated for first primitive 406, the initial bin intercept of first primitive 406 is bin 404A…is the upper-most left bin which first primitive 406 intersects” Mantor teaches processing the tile of the first batch of primitives based on determined for the tiles of the first primitive as initial bin intercept of first primitive 406 is bin 404A…is the upper-most left bin; and
updating the tile-processing order as tiles of the first batch of primitives are processed (Mantor, [0047] FIG. 4B , an upper-most left bin intercept is computed by determining first the upper-most bin row intercepted by the primitive, and then the left-most bin intercepted by the primitive within that row. This arrangement is readily adaptable to other orientations and processing orders” Mantor teaches updating the tile processing order from the first the upper-most bin row intercepted by the primitive, and then the left-most bin intercepted by the primitive within that row.
However, Mantor does not explicitly teach a first batch of primitives based on a tile- processing order for a second batch of primitives, the second batch of primitives being processed prior to the first batch of primitives;
George teaches the second batch of primitives being processed prior to the first batch of primitives (George, [0045] “in FIG. 2, a subdivision of array 10 into an array of tiles may cause the scan order 66 to traverse--in a raster scan order” [0137] “Wavefront Processing pattern may…to use also the temporal dependencies between frames” and [0138] “the probabilities will be re-initialized at the beginning of each frame (the first LCU). Thereby the probabilities, which have already been acquired in the previous frame, one may pass the end state of picture (cp. 320) of the probabilities from the reference frame 324 to the first LCU 50 of the current frame 10 or entropy slice 12 respectively (FIG. 17) and [0140] [0141] “The parsing process of the end state of the reference frame was tested which results are illustrated on FIG. 10-FIG. 19 (Temporal graph)...one can try to pass the end state of each LCU to the appropriate LCU in current frame. This proposal is illustrated on FIG. 18” George teaches a batch or frame is an array tiles in a raster scan order. A reference frame or previous frame (references to as a second batch of primitives) which is used as the temporal dependencies frame being processed prior to the current frame (references to as a first batch of primitives) to pass the end state of each LCU (tile data) in current frame (Fig. 18).
Mantor and George are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying method of Mantor to combine with a second batch of primitives is processed prior the current batch of primitives a (as taught by George) in order to process a second batch of primitives prior a first batch of primitives because George can provide a batch or frame is an array tiles in a raster scan order. A reference frame or previous frame (references to as a second batch of primitives) which is used as the temporal dependencies frame being processed prior to the current frame (references to as a first batch of primitives) to pass the end state of each LCU (tile data) in current frame (Fig. 18) (George, Fig. 2, [0045], Fig. 17, [0138]), [0140] [0141]). Doing so, it can be a benefit for GPU in order to improve the time of the decoding process, i.e. to speed-up the process of rasterization in Graphics (George, [0102]).
Regarding Claim 2, Mantor discloses the method of claim 1, further comprising:  processing the tiles of a third batch of primitives based on the tile-processing order updated as tiles of the first batch of primitives are processed, the third batch of primitives being subsequent to the first batch of primitives (Mantor, [0049] FIG. 4D illustrates the receipt of a third primitive 410. Similar to first primitive 406 of FIG. 4B, an initial bin intercept of third primitive 410 is computed, the first bin intercept of third primitive 410 is bin 404F, a batch may be generated using a set of received primitives based on a determination that a subsequently received primitive (not illustrated) is dependent upon the processing of at least one of first primitive 406” Mantor teaches processing the tiles of a third batch of primitives (410) based on order updated as tiles of the first batch, third batch of primitives being subsequent to the first batch of primitives (406); and 
updating the tile-processing order as tiles of the third batch of primitives are processed (Mantor, [0050] FIG. 4E illustrates the generation of a primitive batch including first primitive 406, second primitive 408 and third primitive 410, using a set of received primitives based on a determination that a subsequently received primitive is dependent upon the processing of at least one of first primitive 406, second primitive 408 and third primitive 410” Mantor teaches updating the tile-processing order as tiles of first primitive 406, second primitive 408 and third primitive 410.
Regarding Claim 6, the method of claim 1, Mantor does not explicitly teach wherein determining the tile-processing order for the tiles of the first batch of primitives comprises arranging the tiles of the first batch of primitives that have a same screen-space as tiles of the second batch of primitives based on a most-recently- processed-tile-to-a-least-recently-processed tile order of the second batch of primitives.  
However, George teaches wherein determining the tile-processing order for the tiles of the first batch of primitives comprises arranging the tiles of the first batch of primitives that have a same screen-space as tiles of the second batch of primitives based on a most-recently- processed-tile-to-a-least-recently-processed tile order of the second batch of primitives (George, Fig. 2, [0058] By subdividing sample array 10, entropy coding paths 14 of each entropy slice point along the row direction from the left-hand side to the right-hand side” and [0138], “the probabilities, which have already been acquired in the previous frame, in the case of entropy slice usage, end state of slice (cp. 322) of the probabilities from the reference frame 324 to the first LCU 50 of the current frame 10 or entropy slice 12 respectively (FIG. 17)” the current frame 56 (the first batch of primitives) has the same screen-space as tiles of the reference frame (the second batch of primitives) based on a most-recently-processed tile (1.LCU) to a-least recently-processed (Last LCU) of the reference frame (Fig. 17).
Mantor and George are combinable see rationale in claim 1.
Regarding Claim 16, Mantor in view of George discloses a method to process tiles of a screen space (Mantor, [0006] “method provided for rendering graphics with deferred primitive batch binning. The bin corresponds to a region of a screen space” the method for rendering the primitive on bins/tiles of a screen space, the method comprising: 
determining a tile-processing order for tiles of a first batch of primitives based on a temporal data locality of the first batch of primitives with respect to a tile- processing order for a second batch of primitives, the second batch of primitives being processed prior to the first batch of primitives, 
processing the tiles of the first batch of primitives based on the tile-processing order determined for the tiles of the first batch of primitives; and  
updating the tile-processing order as tiles of the first batch of primitives are processed.  
Claim 16 is substantially similar to claim 1 is rejected based on similar analyses.
Mantor does not explicitly teach the tile-processing order for the tiles of the first batch of primitives comprising an ordering of tiles of the first batch of primitives being based on a temporal proximity of tiles of the first batch of primitives with a most-recently-processed-tile-to-a-least- recently-processed tile order of the second batch of primitives;
However, George teaches the tile-processing order for the tiles of the first batch of primitives comprising an ordering of tiles of the first batch of primitives being based on a temporal proximity of tiles of the first batch of primitives with a most-recently-processed-tile-to-a-least- recently-processed tile order of the second batch of primitives (George, [0045] “in FIG. 2, a subdivision of array 10 into an array of tiles may cause the scan order 66 to traverse--in a raster scan order” [0137] “Wavefront Processing pattern may…to use also the temporal dependencies between frames” and [0138] “the probabilities will be re-initialized at the beginning of each frame (the first LCU). Thereby the probabilities, which have already been acquired in the previous frame, one may pass the end state of picture (cp. 320) of the probabilities from the reference frame 324 to the first LCU 50 of the current frame 10 or entropy slice 12 respectively (FIG. 17) and [0140] [0141] “The parsing process of the end state of the reference frame was tested which results are illustrated on FIG. 10-FIG. 19 (Temporal graph)...one can try to pass the end state of each LCU to the appropriate LCU in current frame. This proposal is illustrated on FIG. 18” and [0038] “FIG. 19 schematically shows the possibility of a wavefront running obliquely within the spatio/temporal space spanned by consecutive sample arrays” George teaches the tile-processing order for the tiles of the current frame (referred to as a first batch of primitives) includes a temporal space spanned by consecutive frames (referred to a temporal proximity) of tiles with 1-LCU  (as most-recently-process-tile) to Last LCU (as a-least-recently-processed tile) order of the reference frame/previous frame (referred to as a second batch of primitives) (Fig. 17).
	Mantor and Geogre are combinable see rationale in claim 1.
Regarding Claim 17, Mantor as modified discloses the method of claim 16, further comprising: processing the tiles of a third batch of primitives based on the tile-processing order updated as tiles of the first batch of primitives are processed, the third batch of primitives being subsequent to the first batch of primitives; and updating the tile-processing order as tiles of the third batch of primitives are processed.  
Claim 17 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 19, Mantor as modified discloses the method of claim 16, wherein the first batch of primitives comprises n tiles, and the second batch of primitives comprises n tiles, n being an integer (Mantor, Figs 4B, 4C shows the first batch of primitives 406 and the second batch of primitives 408 includes n tiles (16 tiles), and 
However, Mantor does not explicitly teach wherein determining the tile-processing order for tiles of the first batch of primitives further comprises ordering m tiles of the first batch of primitives that have a temporal proximity with m tiles of the second batch of primitives, m being an integer that is less than or equal to n. 
George teaches wherein determining the tile-processing order for tiles of the first batch of primitives further comprises ordering m tiles of the first batch of primitives that have a temporal proximity with m tiles of the second batch of primitives, m being an integer that is less than or equal to n (George, [0045] “in FIG. 2, a subdivision of array 10 into an array of tiles may cause the scan order 66 to traverse--in a raster scan order” [0137] “Wavefront Processing pattern may…to use also the temporal dependencies between frames” and [0138] “the probabilities will be re-initialized at the beginning of each frame (the first LCU). Thereby the probabilities, which have already been acquired in the previous frame, one may pass the end state of picture (cp. 320) of the probabilities from the reference frame 324 to the first LCU 50 of the current frame 10 or entropy slice 12 respectively (FIG. 17) and [0140] [0141] “The parsing process of the end state of the reference frame was tested which results are illustrated on FIG. 10-FIG. 19 (Temporal graph)...one can try to pass the end state of each LCU to the appropriate LCU in current frame. This proposal is illustrated on FIG. 18” and [0038] “FIG. 19 schematically shows the possibility of a wavefront running obliquely within the spatio/temporal space spanned by consecutive sample arrays” George teaches the tile-processing order for the tiles of the current frame (referred to as a first batch of primitives) includes a temporal space spanned by consecutive frames (referred to a temporal proximity) of tiles with 1-LCU  (as most-recently-process-tile) to Last LCU (as a-least-recently-processed tile) order of the reference frame/previous frame (referred to as a second batch of primitives) (Fig. 17) and have m tiles = 16 tiles.
Mantor and George are combinable see rationale in claim 1.
Claims 3-4, 7-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Mantor (U.S. 2016/0371873 A1) in view of George et al. (U.S.2021/0211701 A1) and further in view of Ellis et al. (U.S. 2013/0076761 A1).
Regarding Claim 3, the method of claim 2, Mantor does not explicitly teach wherein a tile-processing direction of the third batch of primitives is opposite to a tile-processing direction of the first batch of primitives.  
However, Ellis teaches a tile-processing direction of the third batch of primitives is opposite to a tile-processing direction of the first batch of primitives (Ellis, [0138] FIG. 2 illustrates this and shows respective tile traversal paths 34 for four rendering processors when processing an output frame 30 consisting of 4x4 rendering tiles 31” the combination between Mantor and Ellis teaches a tile processing of the third batch of primitives (as taught by Mantor, Fig. 4D) with an opposite direction (as taught by Ellis, Fig. 2, 34, bottom right to top left) of the first batch of primitives (Mantor, Fig. 4B, top left to right).
Mantor, George and Ellis are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying method of Mantor to combine with a processing tiles from bottom right to top left (as taught by Ellis) in order to because Ellis can provide process the third batch of primitives in an opposite direction (bottom right to top left) to the first batch of primitives (Ellis, [0138] FIG. 2). Doing so, it may provide both good load-balancing as between the different rendering processors, whilst still enhancing the possibility of individual rendering processors being able to exploit any spatial coherency between successive tiles that they operate on (Ellis, [0033]).
Regarding Claim 4, Mantor discloses the method of claim 1; Mantor does not explicitly teach wherein a tile-processing direction of the first batch of primitives is opposite to a tile-processing direction of the second batch of primitives.  
However, Ellis teaches wherein a tile-processing direction of the first batch of primitives is opposite to a tile-processing direction of the second batch of primitives the combination between Mantor and Ellis teaches a tile processing of the third batch of primitives (as taught by Mantor, Fig. 4C) with an opposite direction (as taught by Ellis, Fig. 2, 34, bottom right to top left) of the first batch of primitives (Mantor, Fig. 4B, top left to right).
Mantor, George and Ellis are combinable see rationale in claim 2.
Regarding Claim 7, Mantor discloses the method of claim 1, wherein the first batch of primitives comprises n tiles, and the second batch of primitives comprises n tiles, n being an integer (Mantor, Figs 4B, 4C shows the first batch of primitives 406 and the second batch of primitives 408 includes n tiles (16 tiles).
wherein determining the tile-processing order for tiles of the first batch of primitives comprises ordering m tiles of the first batch of primitives that have a same screen-space as m tiles of the second batch of primitives to correspond the tile-processing order for the m tiles of the second batch of primitives, m being an integer that is less than or equal to n (Mantor, Fig. 4B shows determining the first batch of primitive 406 included ordering m tiles (B0 – B8) that have a same screen-space as m tiles (B0-B8) of the second batch of primitives 408 (Fig. 4C), m = 9 tiles is less than n = 16 tiles.
However, Mantor does not explicitly teach wherein the tile-processing order for the second batch of primitives comprises an order of a least-recently processed tile to a most-recently used tile for the n tiles of the second batch of primitives.
Ellis teaches wherein the tile-processing order for the second batch of primitives comprises an order of a least-recently processed tile to a most-recently used tile for the n tiles of the second batch of primitives (Ellis, [0138] FIG. 2 illustrates this and shows respective tile traversal paths 34 for four rendering processors when processing an output frame 30 consisting of 4x4 rendering tiles 31” the combination between Geogre and Ellis teaches the second batch of primitives (as taught by George, a reference frame, Fig. 17) includes a least-recently processed tile (Last LCU) and a most-recently used tile (1.LCU) for 16 tiles is processed in order from last LCU to 1.LCU (as taught by Ellis, Fig. path 34).
Mantor, George and Ellis are combinable see rationale in claim 2.
Regarding Claim 8, Mantor as modified discloses the method of claim 7, wherein a tile-processing direction of the first batch of primitives is opposite to a tile-processing direction of the second batch of primitives. 
 Claim 8 is substantially similar to claim 4 is rejected based on similar analyses.
Regarding Claim 9 (Currently Amended), Mantor discloses a method to process tiles of a screen space (Mantor, [0006] “method provided for rendering graphics with deferred primitive batch binning. The bin corresponds to a region of a screen space” the method for rendering the primitive on bins/tiles of a screen space, the method comprising: 
determining a tile-processing order for tiles of a first batch of primitives based on a temporal data locality of the first batch of primitives with respect to an observed tile-processing order, the first batch of primitives comprising n tiles (Mantor, [0026] “For each received primitive in a batch the initial bin intercept is computed, where an initial bin intercept is the upper-most left bin of the screen which the primitive intersects. The next bin intercept is the next upper-most left bin in raster order which the processed primitive intersects” and [0036] “Primitive batch module 312 is configured to receive a sequence of primitives from primitive pipeline 310. The primitives included in a primitive batch are temporally related, according to an embodiment. Temporally related primitives are segmented into a batch until a predetermined threshold is met” Mantor teaches determining a tile-processing order based on temporally related primitives are segmented into a batch to receive a first primitive batch of a sequence of primitives with respect to an observed tile processing order from an initial bin intercept is the upper-most left bin of the screen which the primitive intersects to the next bin in raster order and Figs 4B, shows the first batch of primitives 406 and includes n tiles (16 tiles);
processing the tiles of the first batch of primitives based on the tile-processing order determined for the tiles of the first batch of primitives (Mantor, [0047] FIG. 4B , an upper-most left bin intercept is computed by determining first the upper-most bin row intercepted by the primitive, and then the left-most bin intercepted by the primitive within that row. This arrangement is readily adaptable to other orientations and processing orders” Mantor teaches updating the tile processing order from the first the upper-most bin row intercepted by the primitive, and then the left-most bin intercepted by the primitive within that row;
However, Mantor does not explicitly teaches the observed tile- processing order being based on an order of a least-recently processed tile to a most-recently used tile for a second batch of primitives, the second batch of primitives comprising n tiles, and the second batch of primitives being processed prior to the first batch of primitives, n being an integer; and 
Geogre and Ellis teaches the observed tile- processing order being based on an order of a least-recently processed tile to a most-recently used tile for a second batch of primitives, the second batch of primitives comprising n tiles(Ellis, [0138] FIG. 2 illustrates this and shows respective tile traversal paths 34 for four rendering processors when processing an output frame 30 consisting of 4x4 rendering tiles 31” the combination between Geogre and Ellis teaches the second batch of primitives (as taught by George, a reference frame, Fig. 17) includes a least-recently processed tile (Last LCU) and a most-recently used tile (1.LCU) for 16 tiles and the observed tile-processing order being processed in order from last LCU to 1.LCU (as taught by Ellis, Fig. path 34), and
George teaches the second batch of primitives being processed prior to the first batch of primitives, n being an integer (George, [0045] “in FIG. 2, a subdivision of array 10 into an array of tiles may cause the scan order 66 to traverse--in a raster scan order” [0137] “Wavefront Processing pattern may…to use also the temporal dependencies between frames” and [0138] “the probabilities will be re-initialized at the beginning of each frame (the first LCU). Thereby the probabilities, which have already been acquired in the previous frame, one may pass the end state of picture (cp. 320) of the probabilities from the reference frame 324 to the first LCU 50 of the current frame 10 or entropy slice 12 respectively (FIG. 17) and [0140] [0141] “The parsing process of the end state of the reference frame was tested which results are illustrated on FIG. 10-FIG. 19 (Temporal graph)...one can try to pass the end state of each LCU to the appropriate LCU in current frame. This proposal is illustrated on FIG. 18” George teaches a batch or frame is an array tiles in a raster scan order. A reference frame or previous frame (references to as a second batch of primitives) which is used as the temporal dependencies frame being processed prior to the current frame (references to as a first batch of primitives) to pass the end state of each LCU (tile data) in current frame (Fig. 18).
 Mantor, George and Ellis are combinable see rationale in claim 3.
Regarding Claim 10, Mantor as modified discloses the method of claim 9, further comprising updating the observed tile-processing order as tiles of the first batch of primitives are processed (Mantor, [0047] FIG. 4B, an upper-most left bin intercept is computed by determining first the upper-most bin row intercepted by the primitive, and then the left-most bin intercepted by the primitive within that row. This arrangement is readily adaptable to other orientations and processing orders” Mantor teaches updating the tile processing order from the first the upper-most bin row intercepted by the primitive, and then the left-most bin intercepted by the primitive within that row.
Regarding Claim 11, Mantor as modified discloses the method of claim 10, wherein determining the tile-processing order for tiles of the first batch of primitives comprises ordering m tiles of the first batch of primitives that have a same screen-space as m tiles of the second batch of primitives to correspond the tile-processing order for the m tiles of the second batch of primitives in which m is less than or equal to n.  
Claim 11 is substantially similar to claim 7 is rejected based on similar analyses.
Regarding Claim 12, Mantor as modified discloses the method of claim 10, further comprising: processing the tiles of a third batch of primitives based on the observed tile-processing order as updated as tiles of the first batch of primitives are processed, the third batch of primitives being subsequent to the first batch of primitives; and updating the observed tile-processing order as tiles of the third batch of primitives are processed.  
Claim 12 is substantially similar to claim 2 is rejected based on similar analyses.
Regarding Claim 13, Mantor as modified method of claim 12, wherein a tile-processing direction of the third batch of primitives is opposite to a tile-processing direction of the first batch of primitives.  
Claim 13 is substantially similar to claim 3 is rejected based on similar analyses.
Regarding Claim 15. Mantor as modified discloses the method of claim 9, wherein a tile-processing direction of the first batch of primitives is opposite to a tile-processing direction of the second batch of primitives.  
Claim 15 is substantially similar to claim 8 is rejected based on similar analyses.
Regarding Claim 18, Mantor as modified discloses the method of claim 17, wherein a tile-processing direction of the third batch of primitives is opposite to a tile-processing direction of the first batch of primitives.  
Claim 18 is substantially similar to claim 3 is rejected based on similar analyses.
Regarding Claim 20, Mantor as modified discloses the method of claim 19, wherein a tile-processing direction of the first batch of primitives is opposite to a tile-processing direction of the second batch of primitives.
Claim 20 is substantially similar to claim 8 is rejected based on similar analyses.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable by Mantor (U.S. 2016/0371873 A1) in view of George et al. (U.S. 2021/0211701 A1) and further in view of Hakura et al. (U.S. 2014/0118362 A1)
Regarding Claim 5, the method of claim 1, Mantor does not explicitly teach wherein updating the tile-processing order as tiles of the first batch of primitives are processed comprises updating the tile-processing order as tile of the first batch of primitives are pushed to a backend processing portion of a graphics processing unit.  
However, Hakura teaches wherein updating the tile-processing order as tiles of the first batch of primitives are processed comprises updating the tile-processing order as tile of the first batch of primitives are pushed to a backend processing portion of a graphics processing unit (Hakura, [0082] [0086] “FIG.5. the graphics subsystem 500 includes a front end unit 212, a first world-space pipeline 352… and a back-end unit 598. A back-end unit 598 receives data from the screen-space pipeline 354 and provides feedback through feedback pathway 597 to PROP 525” and [0009] “The back-end unit transmits a release signal to both processing entities after the first batch of primitives has been processed by both the first processing entity and the second processing entity” Hakura teaches the updating the tile-processing order (by tiling unit (375) of the first batch (502) are pushed to Back-end (598) (Fig. 5). 
Mantor, George and Hakura are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying method of Mantor to combine with a backend process (as taught by Hakura) in order to push the updating of the first batch of primitive to backend because Ellis can provide updating the tile-processing order (by tiling unit (375) of the first batch (502) are pushed to Back-end (598) (Fig. 5) (Hakura, [0082] [0086] FIG. 2). Doing so, it may provide an advantage is that units within the graphics pipelines that are upstream of the barrier point are allowed to process work in normal course and are not stalled, increasing overall processing efficiency relative (Hakura, [0012]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable by Mantor (U.S. 2016/0371873 A1) in view of George et al. (U.S. 2021/0211701 A1) and further in view of Ellis et al. (U.S. 2013/0076761 A1) and further in view of Hakura et al. (U.S. 2014/0118362 A1).
Regarding Claim 14, Mantor as modified method of claim 10, Mantor does not explicitly teach wherein updating the tile-processing order as tiles of the first batch of primitives are processed comprises updating the tile-processing order as tile of the first batch of primitives are pushed to a backend processing portion of a graphics processing unit.  
However, Hakura teaches wherein updating the tile-processing order as tiles of the first batch of primitives are processed comprises updating the tile-processing order as tile of the first batch of primitives are pushed to a backend processing portion of a graphics processing unit (Hakura, [0082] [0086] “FIG.5. the graphics subsystem 500 includes a front end unit 212, a first world-space pipeline 352… and a back-end unit 598. A back-end unit 598 receives data from the screen-space pipeline 354 and provides feedback through feedback pathway 597 to PROP 525” and [0009] “The back-end unit transmits a release signal to both processing entities after the first batch of primitives has been processed by both the first processing entity and the second processing entity” Hakura teaches the updating the tile-processing order (by tiling unit (375) of the first batch (502) are pushed to Back-end (598) (Fig. 5). 
Mantor, George, Ellis and Hakura are combinable see rationale in claim 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611